Citation Nr: 1617241	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for well-healed scar to the left forehead and status-post traumatic injury to the left lower lip with well-healed residual scar prior to October 14, 2015.

2.  Entitlement to an initial rating in excess of 30 percent for well-healed scar to the left forehead and status-post traumatic injury to the left lower lip with well-healed residual scar from October 14, 2015.

3.  Propriety of a separate 20 percent evaluation for service-connected scars that are both painful and unstable, effective October 14, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the disability at issue and assigned a noncompensable rating.  

The Veteran requested a local hearing in June 2010.  The Board observes, however, in April 2011, he indicated that he no longer desired a hearing.  In January 2014, this matter was remanded for further development, to include a contemporaneous examination.  By way of a November 2015 rating decision, the RO assigned a 30 percent rating for the Veteran's scars effective from October 14, 2015, the date of the most recent VA examination.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the staged ratings are reflected on the title page.

The November 2015 rating decision also assigned a separate 20 percent rating for two or more scars that are painful or unstable, with one or more scars painful and unstable, effective from October 14, 2015, the date of the most recent VA examination.  Although the Veteran has not entered a notice of disagreement with the November 2015 rating decision, the Board observes, and as will be discussed below, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 20 percent rating for scars, unstable or painful, as well as the assigned effective date.  Consequently, such issue has been listed on the title page.


FINDINGS OF FACT

1.  For the rating period prior to October 14, 2015, effective June 5, 2015, one of the Veteran's service-connected scars of the left forehead and left lower lip measured 4 by 1.5cm.  

2.  For the rating period from October 14, 2015, the Veteran's scars of the left forehead and left lower lip did not manifest with four or five characteristics of disfigurement, they have not been shown to result in gross distortion or asymmetry of features or paired sets of features. 

3.  As of October 14, 2015, two of the Veteran's scars are both painful and unstable.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, for the left forehead and left lower lip scars have been met effective from June 5, 2015, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7800 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent for the left forehead and left lower lip scars have not been met for the rating period from October 14, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 DC 7800 (2015).

3.  The assignment of an initial 20 percent rating, but no higher, for left forehead and left lower lip scars as of October 14, 2015, but no earlier, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The presently adjudicated claim was substantiated with the original grant of service connection, and notification for downstream rating issues is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, to include VA examination reports, and statements from the Veteran.  

The Veteran was afforded pertinent VA examinations in April 2009 (pre-discharge), August 2011, June 2015, and October 2015.  The examination reports were thorough and the clinical findings responsive to the rating criteria.  The October 2015 examination report included color photographs.  There is no evidence that any of service-connected scars materially increased in severity since October 2015.  VA has furnished adequate examinations and medical opinions for the claim adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the January 2014 remand instructions have been substantially fulfilled.  The agency of original jurisdiction (AOJ) obtained an updated VA examination in October 2015 that also included color photographs of the Veteran's scars, as instructed by the Board.  As noted above, the clinical findings from the report were thorough and responsive to the rating criteria.  Then, it issued a January 2016 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II.  Increased ratings

General laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability ratings assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  "Staged" ratings have been assigned for the Veteran's service-connected scars by the RO, and both "stages" are under consideration.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's scars have been assigned a 0 percent rating prior to October 14, 2015 and a 30 percent rating from such date; under DC 7800, which is part of the schedule of ratings for disorders of the skin.  See 38 C.F.R. § 4.118.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the present claim was filed after that date (in March 2009), only the amended criteria apply to the present claim.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) (2015).

Note (5) indicates the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

A.  Entitlement to an initial compensable rating prior to October 14, 2015

On careful review of the record, the Board finds reasonable that an initial 10 percent rating, but no higher, is warranted effective June 5, 2015, but no earlier. 

Historically, a September 2009 rating decision granted the Veteran's service connection claim for scars to the forehead and left lower lip.  The disability was assigned a noncompensable rating effective September 1, 2009; the day after the Veteran's discharge from active duty.

During the April 2009 pre-discharge VA examination, the Veteran reported his in-service injuries as relevant to his forehead and left lower lip.  Physical examination of the forehead revealed a readily visible scar which measured 6 cm x 0.5 cm on the center of the forehead.  The surface of the scar is flush with the surrounding skin and does not show any significant alteration in sensory perception or vascular supply.  The examiner diagnosed a well-healed scar on forehead with no significant complications or disfigurement identified.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation or edema.  On examination of the lips there was a visible scar, 0.5 cm in diameter, in the lower left lip which, as the examiner noted, was less than 0.1 cm in elevation.  The raised mucosal surface is not considered a keloid.  The examiner diagnosed status post traumatic injury to left lower lip with well-healed scar without complications or disfigurement.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation or edema.

A review of the Veteran's VA treatment records are absent any treatment related to the service-connected scars.  

The Veteran was re-examined in August 2011, during the examination the Veteran indicated that he did not experience any symptomatology with the scars; other than occasional swelling with the left lower lip scar.  Physical examination of the forehead scar revealed a linear scar that measured 3cm by 0.2cm.  The scar was not painful on examination; there was no skin breakdown; there was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation; the scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  The scar was did not adhere to underlying tissue and on palpation, the scar was level.  Texture was normal, there was no hypopigmentation of the scar; the scar was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

Physical examination of the lower lip scar revealed a linear scar to the mucosal aspect of the lower lip that measured 1cm by 0.2 cm.  The scar was not painful on examination.  There was no skin breakdown.  The examiner noted that the scar was superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring, nor did it limit the Veteran's function or motion.  The scar was noted to not adhere to underlying tissue and on palpation, the scar was level.  Texture was normal, there was no hypopigmentation of the scar; the scar was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

On June 2015 VA examination, the Veteran reported that there was no change to his forehead or left lower lip scars.  He indicated that the lower lip scar did not interfere with speech or eating.  The scar on the left lower lip was not visible upon examination.  Scars to the center of the forehead measured at 4 cm by 1.5 cm (at widest part); and 2 by 0.25 cm.  There is no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck, and there was no distortion of facial features and tissue loss for the head, face, and neck.

Effective June 5, 2015, one of the Veteran's forehead scars has been shown to be manifested by at least one-quarter inch (0.6 cm) wide at the widest part.  A 10 percent evaluation is warranted under diagnostic code 7800 because the Veteran has one characteristic of disfigurement of a scar of the face.  Therefore, to this extent, the appeal is granted.

The Board observes, however, prior to June 5, 2015, an initial compensable rating is not warranted as none of the scars manifested one characteristic of disfigurement.  Further, the scars were not painful or unstable.  Additionally, the Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 30 percent evaluation under diagnostic code 7800 at any time prior to October 14, 2015.  38 C.F.R. § 4.118.  There is no evidence that the Veteran's scars have visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or that his scars exhibit any other characteristics of disfigurement, or, as noted, painful or unstable.

B  Entitlement to an initial rating in excess of 30 percent from October 14, 2015

The relevant evidence during this rating period is the October 2015 VA examination.  During the examination, the Veteran denied any symptoms with his forehead scarring.  He indicated that he experiences annoying discomfort which is episodic at the lower lip.  He has occasional swelling in the mucosa of the middle lower lip and feels stiffness.  He indicated that the skin begins to slough, but he denies drainage.  The Veteran reported that the scar becomes uncomfortable during cold weather.  He denied any problems with swallowing, chewing, or facial expressions.  The examiner noted that two of the scars were painful and unstable with frequent loss of covering of skin over the scar.

Examination of the scars revealed:

#1:  A scar, located on the upper middle forehead, that measured 2.0 cm in length, 1.8 cm in width.  The scar was neither hyperpigmented nor hypopigmented.  The evidence shows the scar is elevated on palpation.  The texture of the scar is abnormal (irregular, atrophic, shiny, scaly, etc.).  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful.  The scar is stable. 

#2:  A scar, located on the middle of the forehead that measured 2.0 cm in length, 0.3 cm in width.  The scar was neither hyperpigmented nor hypopigmented.  The evidence shows the scar is depressed on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is soft and flexible.  The scar is not adherent to underlying tissue.  The scar is not painful.  The scar is stable.

#3:  A scar, located on the inner lip, mucosal tissue, that measured 1.3 cm in length, 0.2 cm in width).  The scar was neither hyperpigmented nor hypopigmented.  The evidence shows the scar is depressed on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is indurated and inflexible.  The scar is not adherent to underlying tissue.  The scar is painful.  The scar is unstable.

#4:  A scar, located on the inner lip, mucosal tissue that measured 0.8 cm in length, 0.2 cm in width.  The scar was neither hyperpigmented nor hypopigmented.  The evidence shows the scar is depressed on palpation.  The texture of the scar is normal.  The scar's underlying soft tissue is intact.  The scar's skin is indurated and inflexible.  The scar is adherent to underlying tissue.  The scar is painful.  The scar is unstable.

Photographs of all four scars were taken and are associated with the claims file.  Additional VA treatment records show no complaints of or treatment for the scars.

Based upon the pertinent evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected scars of his forehead and left lower lip under DC 7800.

The Veteran's scars have not resulted in gross distortion or asymmetry of two or more features or paired sets of features.  Moreover, the Veteran's scars have not resulted in four or more of the eight characteristics of disfigurement delineated in Note (1) of Diagnostic Code 7800.  Indeed, the scars have not shown to be 5 or more inches in length, hypo or hyper-pigmented, have an abnormal texture, underlying soft tissue missing, or indurated and inflexible.

The Board notes, however, it must also consider whether other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  

In this regard, Diagnostic Codes 7801and 7802 refer to burn scars or scars due to other causes not of the head, face, or neck.  Here, the Veteran has scars on his face, making these codes inapplicable.  

Note (4) of Diagnostic Codes 7800 states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck such as pain, instability.... under the appropriate diagnostic code.  

In terms of Diagnostic Code 7804, which rates unstable or painful scars, the Board notes that the AOJ assigned a separate 20 percent rating for painful and unstable scars.  

Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  DC 7804, Note (1) states that an unstable scar is one, where for any reason, there is frequent loss of covering of skin over the scar. 

Further, DC 7804, Note (2) states if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

The evidence of record indicates that effective October 14, 2015 (the date of the VA examination), the Veteran has at most two painful and unstable scars of his head, face, and neck, namely on the inner lip, mucosal tissue.  As such, the AOJ has properly assigned a 20 percent rating, 10 percent for one or two scars that are unstable or painful, and an additional 10 percent because one or more of the scars are both unstable and painful.  DC 7804, Note (2).  The evidence, however, does not indicate that the Veteran has more than 2 painful and/or unstable scars.  Therefore, an initial rating in excess of the currently assigned 20 percent rating is not warranted.

Diagnostic Code 7805 instructs the rater to evaluate any disabling effects not considered under Diagnostic Codes 7800, 7801, 7803, and 7804 under the appropriate diagnostic code.  To the extent that the Veteran has reported that he experiences occasional swelling, the Board notes that the Veteran denied any disabling effects to include problems with swallowing, chewing, or facial expressions.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for scars contemplate the size and location of the scars, as well as the Veteran's reports of any pain associated with the scars.  Moreover, the criteria specifically provide for evaluation of any disabling effects of the scars under the appropriate diagnostic code.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology, including consideration of the collective and combined effect of all of the Veteran's service connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014). 

To the extent that symptoms such as occasional swelling of his scars have been reported by the Veteran and may not otherwise be contemplated by the rating criteria, the Board notes that the evidence has not demonstrated that these symptoms have resulted in impairment that reflects frequent periods of hospitalization or marked interference with employment.  Therefore, to the extent that any symptoms have not been contemplated by the rating criteria, these symptoms do not meet the second prong of the Thun criteria, and therefore referral for extra-schedular consideration is not warranted.  

Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  

Lastly, the Board notes in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the Veteran is currently employed (see October 2015 VA examination report), the Board finds that such issue is not raised by the record and, therefore, need not be considered further.


ORDER

An initial 10 percent disability rating, but no higher, for the left forehead and left lower lip scars, effective from June 5, 2015, but no earlier, is granted.

An initial rating in excess of 30 percent for well-healed scar to the left forehead and status-post traumatic injury to the left lower lip with well-healed residual scar from to October 14, 2015 is denied.

The assignment of an initial 20 percent rating, but no higher, for service-connected scars that are both painful and unstable, as of October 14, 2015, but no earlier, was proper; the appeal is denied.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


